989 So. 2d 1257 (2008)
Denice BRINSON, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D08-0320.
District Court of Appeal of Florida, First District.
September 11, 2008.
Denice Brinson, pro se, Petitioner.
Bill McCollum, Attorney General, and Charlie McCoy, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition for writ of certiorari is granted, and the circuit court's order denying as untimely Petitioner's motion for reduction or modification of sentence, filed pursuant to Florida Rule of Criminal Procedure 3.800(c), is hereby quashed. See Bacchus v. State, 958 So. 2d 1016 (Fla. 1st DCA 2007). The cause is remanded to the circuit court with directions to dispose of Petitioner's motion on the merits.
PETITION GRANTED.
KAHN, LEWIS, and POLSTON, JJ., Concur.